DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	This action is in response to the remarks filed on 6/30/2022. The amendments filed on 6/30/2022 have been entered, and new claim 7 has been added. Accordingly, claims 1-7 remain pending.
	Applicant requested an interview with the Examiner via an Applicant Initiated Interview Request Form. Examiner attempted to contact the Applicant, and left a message at Applicant’s representative 7/20/2022. Despite these efforts, either digitally or telephonically, no interview contact between Applicant or representative and Examiner occurred.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Murakami (US2021/0007718 A1, 2021-01-14) (hereinafter “Murakami”) in view of Kuroiwa et al (US2018/0028153 A1, 2018-02-01) (hereinafter “Kuroiwa”).

	Regarding claim 1, Murakami teaches a cordless ultrasound device for a medical examination procedure (“a wireless ultrasound probe 1” [clm 1], figs. 1-2 and assoc par; [see fig. 1 reproduced below]), the cordless ultrasound device comprising: 
	a main body (“housing 2” [0036]-[0037], figs. 1-2 and assoc par), comprising: 
		a head portion (“front portion 2A” [0036], fig. 1-2 and assoc par), and 
		a handle portion disposed on at least a portion of the head portion to extend away from the head portion and facilitate gripping thereof (“rear portion 2B” [0036]-[0037], figs. 1-2 and assoc par; the rear portion is meant to be held by the operator of the device as indicated by the location of attachment for the testing “probe holder 44” [0002]-[0006] [0075]-[0085] [see fig. 1 reproduced below]);
	a transducer disposed on at least a portion of the head portion to emit at least one ultrasonic wave therefrom (“a transducer array housed in the housing … transmit ultrasonic wave from the transducer array” [clm 1]; [see fig. 1 reproduced below]); and 

    PNG
    media_image1.png
    367
    531
    media_image1.png
    Greyscale

Transducer array 3 disposed at the head portion 2A, with a handle portion 2B (arrows) configured to be held by operator during use. Power indicator 5 located on handle indicates battery level (Murakami fig. 1 annotated)
	a power indicator comprising a battery and disposed on at least a portion of the handle portion to indicate a power level of the battery (“the light emission unit 23 can serve as an indication of the remaining amount of the battery 24” [0114], [0091], [clm 8]; “battery 24” is comprised within the probe, power indicator “5” emits light on the basis of power remaining in the battery [0085]-[0113]),
	but Murakami fails to explicitly teach the use of an ultrasonic wave based on a sine wave oscillating at an ultrasonic frequency.
	However, in the same field of endeavor, Kuroiwa teaches a cordless ultrasound device for a medical examination procedure (“The highly functional ultrasound probe 200 and the information processing apparatus 300 are connected to each other by wired or wireless communication.” [0099], figs. 1, 3B and assoc par), comprising:
	a main body (“ultrasound probe 101” figs. 1, 3B and assoc par);
	a transducer disposed on the cordless ultrasound device main body to emit at least one ultrasonic wave therefrom based on a sine wave oscillating at an ultrasonic frequency (“The transducer elements generate ultrasound based on drive signals supplied from transmitter circuitry 110” [0018]; “the transmitter circuitry 110 causes sine-wave ultrasound to be transmitted for transmission of the first wave (first transmission) of ultrasound (first ultrasound)” [0060]; the transducer elements can be driven to transmit sine wave ultrasound).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the device taught by Murakami with a sine wave oscillating at an ultrasonic frequency as taught by Kuroiwa. Known benefits of ultrasound systems that utilize wireless communication are improvements in operability and mobility of ultrasound probes (Murakami [0005]). Contemporary ultrasound diagnostic systems employing this imaging modality generate an ultrasound image with higher brightness and a 6-dB improvement in signal-to-noise ratio (Kuroiwa [0081]).

	Regarding claim 2, Murakami in view of Kuroiwa teach the cordless ultrasound device of claim 1, wherein Murakami further teaches wherein the head portion is at least one of a convex ultrasound probe, a linear ultrasound probe, and a phased array ultrasound probe (“the scanning method indicates any one of scanning methods such as an electronic sector scanning method, an electronic linear scanning method, and an electronic convex scanning method.” [0043]; “The beam former 28 performs reception focusing processing in which addition (phasing addition) is performed by giving delays to respective pieces of element data” [0046]);
but Murakami fails to explicitly teach the head portion is at least one of the ultrasound probes claimed.
	However, in the same field of endeavor, Kuroiwa teaches the head portion is at least one of a convex ultrasound probe, a linear ultrasound probe, and a phased array ultrasound probe (“the ultrasound probe 101 is a two-dimensional ultrasound probe (also referred to as “2D array probe”) having a plurality of transducer elements arrayed in a matrix (in a grid), this is not a limiting case. For example, the ultrasound probe 101 may be a one-dimensional ultrasound probe (also referred to as “1D array probe”) having a plurality of transducer elements one-dimensionally arrayed” [0019], figs. 3A-3B and assoc par; the probe head may be a 2D array or a 1D (i.e. linear array), and implements beam steering via ASIC controlling transmission delay of the transducer elements [0039]-[0043]).  
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the device taught by Murakami with the probe heads taught by Kuroiwa. Known benefits of ultrasound systems that utilize wireless communication are improvements in operability and mobility of ultrasound probes (Murakami [0005]). Contemporary ultrasound diagnostic systems employing this imaging modality generate an ultrasound image with higher brightness and a 6-dB improvement in signal-to-noise ratio (Kuroiwa [0081]).

Regarding claim 3, Murakami in view of Kuroiwa teach the cordless ultrasound device of claim 1, but Murakami fails to explicitly teach the transducer electronically adjusts the direction of the ultrasonic wave.
	However, in the same field of endeavor, Kuroiwa teaches the transducer electronically adjusts a direction of the at least one ultrasonic wave (“transmission delay circuit 32 provides, … delay times corresponding to the respective transducer elements 20 and being needed for converging ultrasound generated from the transducer element 20 into a beam so that the transmission directivity can be determined” [0042]; the transmission delay circuit can steer the beam by controlling the delay of each transducer element [see claim 2 rejection]).  
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the device taught by Murakami with a transducer which electronically adjusts a direction as taught by Kuroiwa. Known benefits of ultrasound systems that utilize wireless communication are improvements in operability and mobility of ultrasound probes (Murakami [0005]). Contemporary ultrasound diagnostic systems employing this imaging modality generate an ultrasound image with higher brightness and a 6-dB improvement in signal-to-noise ratio (Kuroiwa [0081]).


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Murakami in view of Kuroiwa as applied to claim 1 above, and further in view of Lewis et al (US9199096 B2, 2015-12-01; note that citations reference the related application US2012/0283605 A1, 2012-11-08) (hereinafter “Lewis”).

Regarding claim 4, Murakami in view of Kuroiwa teach the cordless ultrasound device of claim 1, Murakami further teaches a portion of the handle portion to generate and transmit at least one electronic signal oscillating at an ultrasonic frequency toward the transducer (“probe control unit” and “transmission/reception control unit” [0040]-[0041], figs. 1-2 and assoc par; [see claim 1 rejection above]),
but the combination of references above fails to explicitly teach the use of an oscillator.2Application No.: 17/214,685Attorney Docket No.: 850465Reply to the Office Action of April 27, 2022
However, in the same field of endeavor, Lewis teaches a portable ultrasound system ([abst.], figs. 1-7, 12A and assoc par) further comprising:
an oscillator ([clm 1], figs. 1-4 and assoc par) disposed within at least a portion of the handle portion to generate and transmit at least one electronic signal oscillating at an ultrasonic frequency toward the transducer (“Energy generating module 20 includes power source 21, oscillator 22, and driver component 23, so that energy generating module 20 is operative to generate a driving signal 28 that can be transformed into ultrasonic energy… Ultrasound transducer 30 is operative to receive the driving signal 28 from energy generating module 20, to transform the driving signal into ultrasonic energy” [0058], figs. 1-7, 12A and assoc par; the oscillator is comprised within the handle, and drives the transducer [0058]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the ultrasound probe device taught by the combination of references above using the oscillator as taught by Lewis. Furthermore, the inventive concept behind an oscillator disposed at least partly in the handle is not supported in light of the specification beyond merely reciting the limitations of the claim, and can be interpreted as a design preference. Traditional ultrasound generation technologies have a number of deficiencies that prohibit their use in portable devices, and furthermore there is a deficiency of portable ultrasound devices that are able to safely deliver low to high frequency ultrasound energy deep into tissue (Lewis [0003]-[0004]). Implementing the system as claimed may improve operability and mobility of an ultrasonic probe (Murakami [0004]-[0006]). 


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Murakami in view of Kuroiwa as applied to claim 1 above, and further in view of Rothberg (US2019/0059851 A1, 2019-02-28) (hereinafter “Rothberg”).

Regarding claim 5, Murakami in view of Kuroiwa teach the cordless ultrasound device of claim 1, but the combination of references above fails to explicitly teach a display unit disposed on the handle.
	However, in the same field of endeavor, Rothberg teaches an ultrasound system comprising a probe ([0002]-[0024]) further comprising: 
	a display unit disposed on at least a portion of the handle portion (“The handheld device 1602 may include an ultrasound device and a display 1604” [0165], figs. 16A-16B and assoc par; “display at least one visual rendering thereon in response to the transducer receiving an echo of the at least ultrasonic wave (“The display 1604 may be configured to display images of the subject (e.g., ultrasound images) generated within the handheld device 1602 using ultrasound data gathered by the ultrasound device” [0165], figs. 16A-16B and assoc par; images are generated in response to ultrasound data (e.g. reflected echoes) gathered by ultrasound operation [see fig. 16A reproduced below]).
	
    PNG
    media_image2.png
    509
    743
    media_image2.png
    Greyscale

Ultrasound probe with generated image displayed on the handle (Rothberg fig. 16A, annotated)
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the ultrasound probe device taught by the combination of references above with the probe display as taught by Rothberg. Implementing the system as claimed may improve operability and mobility of an ultrasonic probe (Murakami [0004]-[0006]). A medical professional could carry the device in a pocket rather than carrying around multiple burdensome and impractical conventional devices (Rothberg [0166]).


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Murakami in view of Kuroiwa and Rothberg as applied to claim 5 above, and further in view of Yanof et al (US2019/0339525 A1, 2019-11-07) (hereinafter “Yanof”).

	Regarding claim 6, Murakami and Kuroiwa in view of Rothberg teach the cordless ultrasound device of claim 5, 
but the combination of references above fails to explicitly teach holographic image projection.
	However, in the same field of endeavor, Yanof teaches using ultrasonography systems that provide live guidance and navigation for performing interventional procedures ([0002]-[0003]), wherein
the display unit projects a holographic image of the at least one visual rendering above an outer surface of the display unit (“The 3D holographic visualization can include a 3D representation of the interventional device/instrument registered to a 3D holographic projection of a live ultrasound stream and a 3D holographic projection of the digital anatomical objects” [0053], figs. 3-6 and assoc par; the ultrasound probe receive echoes from the subject being imaged and a live holographic image of the ultrasound is projected above the target site [see fig. 6 reproduced below]).

    PNG
    media_image3.png
    611
    712
    media_image3.png
    Greyscale

Holographic ultrasound image projected (shape, textbox) above a subject derived from real-time ultrasound imaging (arrow) (Yanof fig. 6, annotated)
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the ultrasound probe device taught by the modified combination of references above with the holographic image projection as taught by Yanof. Implementing the system as claimed may improve operability and mobility of an ultrasonic probe (Murakami [0004]-[0006]). Furthermore, projecting device and anatomical holograms to the patient provides advantages of: better eye-hand coordination for navigation of devices to the target; no need for a separate 2D monitor; and finally, increased congruence of augmented and physical reality, which can provide improved 3D visualization for the user (Yanof [0061]).


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Murakami in view of Song et al (US2018/0153515 A1, 2018-06-07) (hereinafter “Song”).

	Regarding claim 7, Murakami teaches a cordless ultrasound device for a medical examination procedure (“A wireless ultrasound probe” [clm 1], figs. 1-2 and assoc par; [see claim 1 rejection]), the cordless ultrasound device comprising: 
	a main body (“housing 2” [0036]-[0037], figs. 1-2 and assoc par), comprising: 
		a head portion (“front portion 2A” [0036], fig. 1-2 and assoc par), and 
		a handle portion disposed on at least a portion of the head portion to extend away from the head portion and facilitate gripping thereof (“rear portion 2B” [0036]-[0037], figs. 1-2 and assoc par; [see claim 1 rejection]); 
	a transducer disposed on at least a portion of the head portion to emit at least one ultrasonic wave therefrom (“a transducer array housed in the housing … transmit ultrasonic wave from the transducer array” [clm 1]; [see claim 1 rejection]); and
	a power indicator comprising a battery and disposed on at least a portion of the handle portion to indicate a power level of the battery (“the light emission unit 23 can serve as an indication of the remaining amount of the battery 24” [0114], [0091], [clm 8]; [see claim 1 rejection]),
	but Murakami fails to explicitly teach an alternating current and a plurality of protruding surfaces disposed on at least a portion of the handle portion.
	However, in the same field of endeavor, Song teaches a cordless ultrasonic probe comprising an ultrasonic transceiver configured to transmit an ultrasonic signal to an object and receive a signal reflected from the object ([clm 1], fig. 8(a)-8(b) and assoc par), 
	further teaching a transducer disposed on at least a portion of the head portion to emit at least one ultrasonic wave therefrom by converting an alternating current into the at least one ultrasonic wave (“The ultrasonic transducer may generate ultrasonic waves by converting alternating-current (AC) energy of a predetermined frequency into mechanical vibration of the predetermined frequency” [0078], figs. 2-3d, 8a-9 and assoc par); and
	a plurality of protruding surfaces disposed on at least a portion of the handle portion to increase friction on the handle portion (probe handles have a protruding curve that enables gripping, similar protruding surfaces on a single side [see figs. 3(b)-3(d), 21(a) reproduced below]).

    PNG
    media_image4.png
    525
    505
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    334
    358
    media_image5.png
    Greyscale
 
The curved protruding portion of the handle (boxed) and the protruding button surfaces (noted) are features used to assist gripping the probe (Song figs. 3(b)-3(d), 21(a), annotated)
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the device taught by Murakami with an alternating current and a plurality of protruding surfaces disposed on at least a portion of the handle portion as taught by Song. Ultrasound systems that utilize wireless communication offer improvements in operability and mobility of ultrasound probes (Murakami [0005]). The resulting system is capable of displaying basic information regarding operations of an ultrasonic probe and an ultrasonic diagnostic apparatus on a display with low power consumption so that a user may easily view information regarding the ultrasonic probe and the ultrasonic diagnostic apparatus at any time (Song [0002]).

Response to Arguments
	Applicant’s arguments, see p.4-11, filed 6/30/2022, with respect to the rejections of claim 1 under 35 U.S.C. 102, and claims 2-6 under 35 U.S.C. 103, have been fully considered. The Applicant’s arguments pertaining to the rejection of claim 1 under 35 U.S.C. 102 in view of Murakami are persuasive, and therefore, the rejection has been withdrawn. The rejections to claims 2-6 under 35 U.S.C. 103 are rendered moot in view of Applicant’s amendments to the depending claim 1. Upon further consideration, a new ground(s) of rejection to claims 1-6 are made in view of the following: new amendments provided by applicant and attached remarks, different interpretation of the previously applied references, and newly added claims. In addition, claim 7 was rejected in light of 
	Regarding the claim rejections under 35 U.S.C. 102, Applicant argued the following:
	The Office Action rejects claim 1 under 35 U.S.C. § 102(a)(2) as being anticipated by U.S. Publication No. 2021/0007718 to Murakami (hereinafter, Murakami). Reconsideration and withdrawal of the rejection of the claims under § 102(a)(2) are respectfully requested. 
	Independent Claim 1 
	Referring to independent claim 1, in the Office Action dated April 27, 2022, the Examiner alleges that Murakami discloses all of the limitations as originally recited in independent claim 1. However, it is respectfully submitted that Murakami does not teach or disclose all of the features as presently recited in independent claim 1, for at least the following reasons. 
	On page 3 of the Office Action dated April 27, 2022, the Examiner relies on claim 1 of Murakami, as allegedly corresponding to Applicant's "a transducer," as originally recited in independent claim 1. 
	Applicant respectfully submits that an ultrasound probe 1 of Murakami has a transducer array 11. See FIGS. 2, 5, and paragraph [0039] of Murakami. Moreover, the transducer array 11 of Murakami receives a drive signal from a transmission unit 12. See paragraph [0042] of Murakami. Thus, the transducer array 11 of Murakami forms an ultrasound beam from the drive signal. See paragraph [0044] of Murakami. 
	However, the transducer array 11 of Murakami does not form the ultrasound beam using a sine wave oscillating at an ultrasonic frequency. In fact, the transducer array 11 of Murakami does not use a sine wave whatsoever. In other words, the transducer array 11 of Murakami could not use the sine wave as part of the ultrasound. As such, the transducer array 11 of Murakami generates the ultrasound bam without using an oscillating sine wave. 
	Therefore, Murakami does not teach or disclose, among other things, "a transducer disposed on at least a portion of the head portion to emit at least one ultrasonic wave therefrom based on a sine wave oscillating at an ultrasonic frequency," as presently recited in independent claim 1. 
	Since Murakami does not teach or disclose each of the features presently recited in independent claim 1, it is respectfully submitted that Murakami cannot be properly used to reject independent claim 
1 under 35 U.S.C. § 102(a)(2). Applicant respectfully requests withdrawal of this rejection and allowance of this claim.

	Examiner agrees that Murakami alone does not teach every element of the amended claim 1; specifically, Murakami fails to teach the use of an ultrasonic wave based on a sine wave oscillating at an ultrasonic frequency. However, Murakami in view of Kuroiwa teach the entirety of claim 1. Murakami teaches the cordless ultrasound device comprising a main body with a head and handle, a transducer disposed on the head, and a power indicator on the handle ([see claim 1 rejection]). Kuroiwa teaches a transducer disposed on the cordless ultrasound device main body to emit at least one ultrasonic wave therefrom based on a sine wave oscillating at an ultrasonic frequency (“the transmitter circuitry 110 causes sine-wave ultrasound to be transmitted for transmission of the first wave (first transmission) of ultrasound (first ultrasound)” [0060]; [see fig. 4 reproduced below]).

    PNG
    media_image6.png
    282
    182
    media_image6.png
    Greyscale

Sine wave ultrasound transmitted (Kuroiwa fig. 4, modified)
	Hence, an obviousness rejection under 35 U.S.C. 103 in view of Murakami in combination with Kuroiwa is made. 
	The remaining remarks regarding the prior rejections under 35 U.S.C. 103 are reviewed in light of the new grounds of rejection. The remarks specifically address the deficiency of the claim element “a transducer disposed on at least a portion of the head portion to emit at least one ultrasonic wave therefrom based on a sine wave oscillating at an ultrasonic frequency” in all of the prior art used for claims 2-6. The sine wave claim element is addressed the new claim 1 rejection under 35 U.S.C. 103, and new grounds of rejection are accordingly issued for claims 2-7.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James F. McDonald III whose telephone number is (571)272-7296. The examiner can normally be reached Monday - Friday; 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on 571 272 7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES F MCDONALD/Examiner, Art Unit 3793      

/CHRISTOPHER KOHARSKI/Supervisory Patent Examiner, Art Unit 3793